Citation Nr: 0719055	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-27 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen the claim seeking service connection for a low back 
disorder. 

2.  Whether new and material evidence had been received to 
reopen the claim seeking service connection for a right knee 
disorder. 

3.  Whether new and material evidence had been received to 
reopen the claim seeking service connection for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1991 to June 1998.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision by the Roanoke Regional Office (RO) of the 
Department of Veterans Affairs (VA) that declined to reopen a 
claim for symptomatic lumbar paraspinals muscle spasm and 
patellar tendonitis of the right and left knees.  In March 
2006, the veteran testified at a Central Office hearing 
before the undersigned; a transcript of that hearing is of 
record.  

The issue of entitlement to service connection for low back, 
right knee, and left disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	 An unappealed August 1999 rating decision declined to 
reopen a claim seeking service connection for a low back 
disorder essentially finding that the evidence failed to show 
that the claimed disability existed and was possibly related 
to service.   

2.  Evidence received since the August 1999 decision relates 
to an unestablished fact necessary to substantiate the claim; 
tends to show that the appellant has a current low back 
disorder that is possibly related to service and considered 
by itself or together with previous evidence of record, 
raises a reasonable possibility of substantiating the claim.  

3.  An unappealed August 1999 rating decision declined to 
reopen a claim seeking service connection for a right knee 
disorder essentially finding that the evidence failed to show 
that the claimed disability existed and was possibly related 
to service.   

4.  Evidence received since the August 1999 decision relates 
to an unestablished fact necessary to substantiate the claim; 
tends to show that the appellant has a current right knee 
disorder that is possibly related to service and considered 
by itself or together with previous evidence of record, 
raises a reasonable possibility of substantiating the claim.  

5.  An unappealed August 1999 rating decision declined to 
reopen a claim seeking service connection for a left knee 
disorder essentially finding that the evidence failed to show 
that the claimed disability existed and was possibly related 
to service.   

6.  Evidence received since the August 1999 decision relates 
to an unestablished fact necessary to substantiate the claim; 
tends to show that the appellant has a current left knee 
disorder that is possibly related to service and considered 
by itself or together with previous evidence of record, 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  New and material evidence has been received; and a claim 
of entitlement to service connection for a low back disorder 
may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

2.  New and material evidence has been received; and a claim 
of entitlement to service connection for a right knee 
disorder may be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

3.  New and material evidence has been received; and a claim 
of entitlement to service connection for a left knee disorder 
may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the decision below constitutes a full grant of the portion 
of the claims being addressed (whether new and material 
evidence has been received in order to reopen the underlying 
claims of service connection for a low back, right knee, and 
left knee disorders), the appellant is not prejudiced by 
Board review, and there is no need to belabor the impact of 
the VA's duty to notify and assist in regards to these 
particular issues at this point.


II.  Factual Background

Evidence of Record in August 1999

Service medical records (SMR's) include a May 1990 entrance 
exam and a May 1998 separation exam.  The entrance exam and 
treatment records are negative for any complaints, treatment, 
or diagnoses of low back, right knee, or left knee disorders.  
On May 1990 report of medical history, the veteran checked 
yes in regards to "[r]ecurrent back pain or any back 
injury" and " 'Trick" or locked knee.  The physician's 
summary noted occasional low back pain secondary to overuse 
and overusing bilateral knees.  On May 1990 separation exam, 
it was noted that the veteran had occasional low back pain 
secondary to strain and occasional bilateral knee pain with 
overuse.  

An August 1999 rating decision denied service connection for 
the veteran's bilateral knee and back conditions essentially 
finding that the evidence did not show that the claimed 
conditions existed and were possibly related to service.  The 
decision was not appealed and became final. 

Evidence Received since August 1999

December 2002 to February 2003 treatment records from 
McDonald Army Community Hospital noted a several year history 
of bilateral anterior knee pain that was negative for trauma.  
A December 2002 MRI of the right knee showed degenerative 
signal in the posterior horn of the medial meniscus without a 
definite surface reaching tear.  The cruciate and collateral 
ligaments appeared intact.    

May to June 2002 treatment records from the Portsmouth Naval 
Medical Center noted complaints of bilateral knee pain that 
began four or five years ago.  The veteran reported 
aggravation over the last couple of months due to running and 
biking.  It was noted that bending, steps, squatting, 
crawling, running, and biking aggravated the symptoms.  

A December 2003 VA examination (performed by QTC Medical 
Services) noted that the veteran had a symptomatic bilateral 
knee condition.  The condition existed since 1997.  The 
condition was not due to injury; it occurred insidiously over 
time without known initiating trauma.  The condition did not 
result in any lost time for work.  He also had a symptomatic 
lumbar spine condition.  The condition existed since 1996.  
For seven years, he had pain in the lumbar spine region.  
Physical exam revealed that his posture and gait was within 
normal limits.  He did not require an assistive device for 
ambulation.  Bilateral knee joints were within normal limits 
for general appearance.  Muscle spam was present in the 
bilateral lumbar paraspinals regions with palpable spasm.  
The right and left lower extremity reflexes revealed knee and 
ankle jerk as 2+.  Bilateral knee and lumbar spine x-ray 
findings were within normal limits.  The diagnosis included 
bilateral patellar symptomatic tendonitis and symptomatic 
lumbar paraspinal spasm with current neurovascular 
associations.  

July to August 2004 treatment records from Dr. J. G. included 
complaints of bilateral knee and lower back pain.  X-rays of 
the knees showed degenerative changes particularly along the 
patellar femoral joints.  An MRI of the spine revealed some 
cod-fishing of the lumbar vertebra with Schmorl's nodes 
involving the vertebral end plates in the lower lumbar 
segments.  The veteran continued to have stiffness in his 
lower back and knees.  There was crepitus in both knees with 
active motion.  There was tenderness in the lumbar spine.  
The past medical history was negative except for joint pain.  
The examiner opined that the veteran had degenerative joint 
and disc disease of the lumbar spine, which continued to be 
symptomatic and degenerative joint disease of both knees, 
especially involving the patellar femoral joint.  The 
examiner noted that the veteran had a history of back pain in 
the past when in the military service and pain in both knees, 
which was thought to be patellar tendonitis.   

During his March 2006 Central Office hearing, the veteran 
indicated that he injured his back in service at the same 
time he injured his ankle playing basketball.  He also 
indicated that he did not specifically injure his knees or 
his back, but rather that his back and knee disorders were a 
result of build-up over time of physical activity that first 
affected his feet, then his ankle.  In the alternative, the 
veteran contended that his current back and bilateral knee 
disorders were secondary to service connected right ankle and 
right foot conditions.  

III.  Criteria 

As noted, an unappealed August 1999 rating decision denied 
service connection for the veteran's bilateral knee and back 
disorders essentially finding that the evidence did not show 
that the claimed conditions existed and were possibly related 
to service.  The decision is final. 38 U.S.C.A. § 7105.  
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim." 38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in March 
2003), and the new definition applies.  The revised 
definition requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and defines material 
evidence as evidence, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for the Federal Circuit 
has held that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

Service connection will be granted for a disability if it is 
shown that the veteran suffered from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§  3.303.  If arthritis is manifested to a compensable degree 
within the first postservice year, it may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  The Court has held that a 
claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability. 
Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

IV.  Analysis

As was noted, service connection for low back, right knee, 
and left knee disorders were previously denied based on a 
finding that such disorders were not shown to exist and were 
not shown to possibly be related to service.  For additional 
evidence to be new and material for each claim, to raise a 
reasonable possibility of substantiating each of claim, and 
to relate to an unestablished fact necessary to substantiate 
each claim in this scenario, it would have to tend (by itself 
or together with evidence previously of record) to show that 
the veteran has a current low back disorder, a current right 
knee disorder, and a current left knee disorder that were 
each related to service.  

The additional evidence received since the August 1999 rating 
decision is new, as it was not previously of record.  The 
evidence now includes medical records from the McDonald Army 
Community Hospital, the Portsmouth Naval Medical Center, a 
December 2003 VA examination report, and Dr. J. G., as well 
as a Central Office hearing transcript that indicated that 
the appellant has a current diagnosis of bilateral patellar 
tendonitis, lumbar paraspinals spasm and degenerative joint 
and disc disease of the lumbar spine and bilateral knees with 
a history of back and knee pain that began in service.  As 
the prior rating decision suggested that the veteran did not 
presently have back and knee disorders and that there was no 
evidence to show a possibility of relating such disorders to 
service, the new evidence includes current diagnoses of low 
back, right knee, and left knee disorders and indicates that 
the veteran had similar symptoms in service.  The diagnoses 
of current disorders and the reported history of having 
similar symptoms in service (as well as having low back pain 
and bilateral knee pain noted on May 1990 separation 
examination) suggest that there is a relationship between the 
current back, right knee, and left knee disorders and 
service.  Therefore, such new evidence of record relates to 
an unestablished fact necessary to substantiate the claims, 
raises a reasonable possibility of substantiating the claims, 
and is material.  As the additional evidence is both new and 
material, the claims may be reopened. 


ORDER

New and material evidence having been submitted, the claim of 
service connection for a low back disorder is reopened.  To 
this extent, the appeal is allowed.  

New and material evidence having been submitted, the claim of 
service connection for a right knee disorder is reopened.  To 
this extent, the appeal is allowed.  

New and material evidence having been submitted, the claim of 
service connection for a left knee disorder is reopened.  To 
this extent, the appeal is allowed.  


REMAND

It appears that pertinent medical records remain outstanding.  
During his March 2006 Central Office hearing the veteran 
indicated that he receives current treatment from Langley Air 
Force Base.  As such records have not been associated with 
the record, may have some bearing on the veteran's claim, and 
are constructively of record, they must be secured.  He also 
indicated that he receives current treatment from Dr. J. G.  
As the last dated treatment records from Dr. J. G. are from 
2004, recent treatment records should be secured.  

It appears that the veteran is claiming that his low back, 
right knee, and left knee disorders are directly related to 
events in service that occurred over a period of time, or, in 
the alternative, are secondary to his service-connected right 
ankle and right foot disorders.  Development on a direct and 
secondary basis has been less then adequate.  He must receive 
notice in full compliance with all technical requirements of 
VCAA.  It should also be ensured that the appellant has been 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  As the claims 
seeking service connection for low back, right knee, and left 
knee disorders are being remanded anyway, the RO/AMC should 
ensure that proper notice has been provided for this claim as 
well.  

As previously noted, the veteran contends that his low back, 
right knee, and left knee disorders are related to events in 
service that occurred over a period of time.  During his 
March 2006 Central Office hearing, he indicated, in the 
alternative, that his service-connected disabilities (right 
ankle and right foot) caused or aggravated his low back and 
bilateral knee disorders.  On December 2003 VA examination 
(performed by QTC medical services), the examiner noted the 
veteran's history of a bilateral knee condition since 1997 
and a lumbar spine condition since 1996 (periods when the 
veteran was in service), noted findings of bilateral patella 
symptomatic tendonitis and symptomatic lumbar paraspinals 
spasm, but did not opine whether the veteran's present 
disabilities were related to service.  The examination also 
did not address whether the veteran's service-connected 
disorders caused or aggravated his low back and bilateral 
knee disorders.  Therefore, the Board believes further 
medical inquiry is necessary.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (holding that, pursuant to 38 U.S.C.A. § 
1110 and § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).




Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA notice 
and "duty to assist requirements mandated 
by 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107; implementing regulations; and all 
applicable legal precedent, are satisfied.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the veteran should also be 
provided an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran and his 
representative should be afforded the 
opportunity to respond.

2  The veteran should be asked to identify 
all VA and non-VA medical treatment 
providers who have treated him for his low 
back and bilateral knee disorders, since 
his discharge from service.  Complete 
records of such treatment should be 
obtained from all sources identified that 
have not already been associated with the 
claims file, specifically including 
treatment records from Langley Air Force 
Base and Dr. J. G. 

3.  The appellant should be scheduled for 
an orthopedic examination to determine the 
nature and etiology of any current low 
back, right knee and left knee disorders.  
The examiner should review the claims file 
and note that review in the report.  For 
each issue, the examiner should opine 
whether it is at least as likely as not 
that the veteran's current low back 
disorder, right knee disorder, and left 
knee disorder are caused by the veteran's 
service, or are proximately due to, or 
were aggravated by (and if so, to what 
degree) his service-connected right ankle 
and right foot disorders.  The physician 
must explain the rationale for any 
opinions given.
 
4.  The RO/AMC should arrange for any 
further development suggested by the 
results of the development sought, and 
then readjudicate these claims.  If any of 
the claims remain denied, the RO/AMC 
should issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


